Title: Rebecca Leppington to Abigail Adams, 20 March 1790
From: Leppington, Rebecca
To: Adams, Abigail


Boston March 20th 1790—
Encouraged Madam, by your condescention in answering a letter I not long since took the liberty to write you, And relying on your candour to pardon my forwardness, I again take up the pen tho’ not without fear that you will deem me an intruder on your time & patience; In your answer to the letter I have reference to, you gave me all the information I cou’d desire, & I felt myself honor’d that you noticed me as one who formerly thought herself happy in being ranked among the number of your humble friends. Without any further preface Madam, give me leave to forward another letter accompanied by one from the Gentleman with whom I have lived for Several years, to the Vice-President, soliciting his recommendation (as many others have done) for some place of trust whereby he might be usfull to the Publick & himself; I beleive few Gentlemen wou’d more faithfully discharge any obligations, You will think me partial, I acknowledge that in the four years acquaintance that I have had, I have reason to esteem him, as well for his private Character, as his universal Benevolence; And I beleive there are not many who solicit for a place under Goverment, if fidelity & honesty are requisits, who have a better claim, His own letter to the Vice-President will suggest the motives by which he is actuated, it is therefore unnessary, & might be thought impertinent in me to repeat them; You doubtless will be at a loss to account for my addressing you on this subject I am full in the beleif that many Ladies have been as instrumental in promoting both Publick & private good as the Gentlemen— And as I know from the personal acquaintance that I have with yo. Madam, you are a well-wisher to all the deserving; I thought it wou’d not be amiss to ask your interest in a matter that through a multiplicity of business might be overlook’d— Your penetration, before you have read thus far, will discover that I feel particularly interested, Some future day perhaps may prove your conjectures are not groundless— You well know my fondness for little folks & once upon some occasion said, that had you a young family to bring up you shou’d like that I shou’d have the care of them while in that State, this I esteemed a much greater compliment than I deserved, the same Compliments however have been paid me by the person who has had an opportuinity of making observations and let it Suffice for me to say that the little family I now have the c[harge] of, are too dear to me easily to part from But le[st I] trespass on your patience, I will close my [. . .] and after all proper respect for a Lady in your exalted Station subscribe myself / Madam / your very humble Servant
        Rebecca Leppington
        my sister desires her respectfull Complts. & equally regrets that she has never had an opportuinty of seeing Mrs Adams since her return from abroad. My love to Louisa, the young Ladies wou’d esteem it a favor to receive a line from her—
        
 